

116 S3301 IS: Women’s Global Empowerment, Development and Prosperity Act of 2020
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3301IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mrs. Shaheen (for herself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote the empowerment, development, and prosperity of women globally, and for other purposes.1.Short titleThis Act may be cited as the Women’s Global Empowerment, Development and Prosperity Act of 2020.2.Establishment of the women’s global development and prosperity initiative(a)In generalThe Secretary of State shall establish within the Office of Women’s Empowerment an office for the Women’s Global Development and Prosperity Initiative (W–GDP) to lead and coordinate efforts related to the objectives set forth in subsection (b).(b)ObjectivesThe W–GDP Initiative should be based on the following three pillars:(1)Women prospering in the workforceAdvance women in the workforce by improving access to quality vocational education and skills training, enabling women to secure jobs in their local economies.(2)Women succeeding as entrepreneursPromote women’s entrepreneurship and increase access to capital, markets, technical assistance, and mentorship.(3)Women enabled in the economyIdentify and reduce the legal, regulatory, and cultural barriers that constrain women’s full and free participation in the global economy and promote improved practices.(c)Sense of Congress on enabling women in the economyIt is the sense of Congress that, recognizing the breadth of work necessary to address the overall enabling environment and supporting efforts related to the third pillar set forth under subsection (b)(3), it should be the policy of the United States to ensure that the United States Government promotes the following five types of foundational legal reforms:(1)Accessing institutionsLifting barriers that prevent women from fully participating in the workforce, ensuring women’s authority to sign legal documents such as contracts and court documents, and addressing unequal access to courts and administrative bodies for women, whether officially, through lack of proper enforcement, or through the unequal access of education that may prevent women’s literacy.(2)Building creditEnsuring women’s equal access to credit and capital to start and grow their businesses, and prohibiting discrimination in access to credit on the basis of gender or marital status.(3)Owning and managing propertyLifting restrictions on women’s possessing and managing property, including limitations on inheritance and the ability to transfer, purchase, or lease property.(4)Traveling freelyAddressing constraints on women’s freedom of movement, including restrictions on obtaining passports on the basis of gender.(5)Removing restrictions on employmentEliminating barriers that limit working hours, occupations, or tasks on the basis of gender.(d)Policy alignmentThe Women’s Global Development and Prosperity Initiative shall be closely aligned and coordinated with ongoing United States Government efforts to advance women’s empowerment globally, including requirements under the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428).3.Leveraging United States assistanceThe Secretary of State, in coordination with the Ambassador-at-Large overseeing the Office of Women’s Empowerment and the heads of relevant Federal agencies, including those set forth in section 5(b), may work with the private sector and nongovernmental organizations to leverage public and private capital to complement W–GDP Initiative programs and related efforts, including financing infrastructure investments and supporting capacity building activities, and enter into cost-sharing, cost-matching, and other cooperative agreements to support and finance such programs.4.Authorization of appropriations(a)In generalThere is authorized to be appropriated not less than $200,000,000 for fiscal year 2021 and for each fiscal year thereafter until 2025 for a W–GDP Fund, established at the United States Agency for International Development, with a focus on sourcing and scaling the most impactful programs for women’s economic empowerment and ensuring there is not duplication of effort with other departments and agencies.(b)Appropriations requirementFunds authorized to be appropriated by this section shall only be made available subject to the availability of appropriations.(c)OversightFunds authorized to be appropriated by this section shall be jointly overseen by the United States Agency for International Development and the Ambassador described in section 6.5.Interagency steering group(a)EstablishmentThe President shall establish a steering group (the Steering Group), with representation from appropriate Federal departments and agencies, to carry out the policy goals of this Act. The President shall designate a chair or co-chairs to lead the activities of the Steering Group in coordination with the Ambassador-at-Large.(b)MembershipThe Steering Group shall include representatives from—(1)the Department of State;(2)the Department of the Treasury;(3)the Department of Commerce;(4)the Department of Labor;(5)the Department of Defense;(6)the United States Agency for International Development (USAID);(7)the Millennium Challenge Corporation;(8)the Peace Corps;(9)the United States International Development Finance Corporation (DFC);(10)the Inter-American Foundation;(11)the United States African Development Foundation;(12)the components of the executive offices of the President, including the Office of Management and Budget, and the Office of the United States Trade Representative; and(13)other Federal agencies, as determined appropriate by guidelines developed by the co-chairs.6.Office of women’s empowerment(a)EstablishmentThe Secretary of State shall establish in the Office of the Secretary of the Department of State the Office of Women’s Empowerment. The Office shall be headed by an Ambassador-at-Large, who shall be appointed by the President, by and with the advice and consent of the Senate. The Ambassador shall report directly to the Secretary and shall have the rank and status of Ambassador-at-Large.(b)PurposeIn addition to the duties described in this Act and duties determined by the Secretary of State, the Ambassador shall coordinate efforts of the United States Government as directed by the Secretary regarding approaches that promote equality and advance the status and development of women and girls in United States foreign policy.(c)Duties(1)In generalThe Ambassador shall—(A)direct activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally; (B)actively promote and advance the integration of gender analysis into the formulation of policy, programs, structures, process, and capacities throughout the bureaus and offices of the Department of State and in the international programs of other Federal agencies;(C)direct United States Government resources, as appropriate, to respond to needs for promoting gender equality and the empowerment of women in United States Government foreign policies and international programs;(D)design, support, and implement activities regarding—(i)the empowerment of women internationally, including for the prevention of and response to gender-based violence internationally;(ii)the policies and goals of the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428);(iii)the Global Women’s Development and Prosperity (W–GDP) Initiative as described in section 2; and(iv)the reduction of legal, regulatory, and cultural barriers that constrain women worldwide;(E)ensure that programs, projects, and activities designed to promote and empower women internationally are subject to rigorous monitoring and evaluation, and oversee the development of indicators and standards for such monitoring and evaluation, with the intent of using these across relevant Federal agencies;(F)partner, consult, and coordinate with other governments, bilateral and multilateral institutions, nongovernmental organizations, and private-sector partners, and represent the United States in diplomatic and multilateral fora as appropriate, to advance the objectives of this Act;(G)serve as the principal advisor to the Secretary of State regarding gender equality, women’s empowerment, and gender-based violence as a foreign policy matter; and(H)undertake other relevant duties that the Secretary of State shall determine, as appropriate.(2)Information sharing and transparencyThe Office of Women’s Empowerment shall—(A)be the central repository of data on all United States programs, projects, and activities that relate to empowering, promoting, including, and advancing women worldwide; and(B)produce a full accounting of United States Government spending on such programs, projects, and activities not later than one year after the date of the enactment of this Act.(d)Service of current senior officialA senior official appointed by the President as an Ambassador-at-Large and confirmed by the Senate for a position that addresses global women’s issues may also serve in the Ambassador-at-Large position established under this section.7.Senior coordinator for gender equality and women’s empowerment(a)EstablishmentThere is established in the United States Agency for International Development the position of Senior Coordinator for Gender Equality and Women’s Empowerment. The Senior Coordinator shall—(1)report to the Administrator of the United States Agency for International Development; and(2)conduct duties as directed by the Administrator to promote the purposes of this Act.(b)In generalThe Senior Coordinator—(1)in consultation with the Ambassador-at-Large described in section 6, shall coordinate activities, policies, programs, and funding of the Agency relating to gender equality and women’s empowerment;.(2)shall actively promote and advance the integration of gender analysis into the programs, structures, processes, and capacities of all bureaus and offices of the Agency as dictated by the Agency’s Gender Equality and Female Empowerment Policy;(3)may design, support, and implement activities led by the Agency regarding gender equality and women’s empowerment, including for the prevention and response to gender-based violence internationally;(4)shall serve as the principal advisor to the Administrator on gender equality, women’s empowerment, and gender-based violence;(5)shall track and analyze monitoring and evaluation data and findings on gender equality and women’s empowerment programs of the Agency; and(6)shall partner, consult, and coordinate with other governments, bilateral and multilateral institutions, nongovernmental organizations, and private-sector partners to advance the objectives of this Act.8.Reporting to Congress(a)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter until 2025, the President shall submit to the appropriate congressional committees a report that—(1)summarizes and evaluates the implementation of United States diplomatic efforts and foreign assistance programs, projects, and activities to advance the policy objectives set forth in section 2;(2)describes the nature and extent of the coordination among the relevant departments and agencies;(3)describes the monitoring and evaluation tools, mechanisms, and common indicators to assess progress made on the policy objectives of this Act;(4)describes partnerships and collaborations with the private sector, including amount of funding leveraged by United States contributions to support the objectives described in section 2; and(5)describes partnerships, consultation, and coordination being undertaken with other governments, bilateral and multilateral institutions, and nongovernmental organizations.(b)BriefingNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Ambassador and Senior Coordinator shall provide to the appropriate congressional committees a briefing on barriers preventing gender equality and women’s inclusion and empowerment worldwide and response strategies, programming, and associated outcomes.9.DefinitionsIn this Act:(1)AgencyThe term Agency means the United States Agency for International Development.(2)AmbassadorThe term Ambassador means the Ambassador-at-Large overseeing the Office of Women’s Empowerment appointed by the President pursuant to section 6(a).(3)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Appropriations of the House of Representatives.(4)Gender analysisThe term gender analysis refers to the definition as outlined in the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428), namely to undertake analysis of quantitative and qualitative information to identify, understand, and explain gaps between men and women.(5)OfficeThe term Office means the Office of Women’s Empowerment established by the Secretary of State pursuant to section 6(a).(6)Senior coordinatorThe term Senior Coordinator means the Senior Coordinator for Gender Equality and Women’s Empowerment at the Agency. 